DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2007/0045620).

Regarding claim 1
Park et al. shows the display device, comprising pixel driving circuits coupled to each other in series, one of the pixel driving circuits comprising: a light emitting unit (see for example Fig. 2 TOP R/G/B or BOTTOM R/G/B) configured to emit light according to a voltage level of a first node (N2); a first capacitor (Cvth), a first terminal of the first capacitor being coupled to the first node (N2), and a second terminal of the first capacitor (Cvth) being coupled to a second node (N1); a second capacitor (Cst), a first terminal of the second capacitor (Cst) being coupled to the second node (N1), and a second terminal of the first capacitor (Cvth) being coupled to the light emitting unit (see for example Fig. 2); a first switch (MD), a first terminal of the first switch being coupled to the first node (see for example Fig. 2), and a second terminal of the first switch being coupled to the light emitting unit (see for example Fig. 2); and a second switch (M1) configured to be turned on before the first switch is turned on (see for example Figs. 3 and 5), a first terminal of the second switch (M1) being coupled to the first node (N2, see for example Fig. 2).




Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0049169).

Regarding claim 7
Li et al. shows the detecting method, comprising: writing a first reference signal (Vref) through a first switch (M6) into a control terminal of the first switch at a first node (P); after writing the first reference signal into the control terminal of the first switch (M6), writing a data signal (Vdata) through a first capacitor (Cst) into the first node (P); generating a first current (Ids) flowing through the first switch (140); measuring the first current (Ids, see para. 0040); and determining the first switch being normal, in response to a current level the first current corresponding to the data signal (taken to be determining that the current Ids are almost the same, which are not changed due to different threshold voltages of the transistor M6 (first switch), see Fig. 7 and para. 0040).

Regarding claim 8
Li et al.  further show shows, determining the first switch being abnormal, in response to the current level not corresponding to the data signal (taken to be inherent if the driving current Ids is not same due to different threshold voltages, see para. 0040).





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,335,248. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	


Allowable Subject Matter

Claims 16-20 are allowed over the prior art of record.

Claims 2-6 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 16-20
The prior art of record, including Park et al. noted above taken to be the closest prior art, taken alone or in combination does not teach or suggest the pixel driving circuit having the combination of elements with their cited structure, along with a third switch, a control terminal of the third switch being configured to receive a light emitting signal, a first terminal of the third switch being coupled to the second node; a fourth switch, a control terminal of the fourth switch being configured to receive the light emitting signal, a first terminal of the third switch being coupled to a second terminal of the first switch at a third node; a light emitting element configured to receive the current to emit light; and a data writing unit coupled to the first node and the third node, and configured to adjust the voltage level of the first node, as set forth in claims 16-20.


	Regarding claims 2-6 and 9-15
	The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, or the detecting method as recited in claim 7, having the further limitations as set forth in claims 2-6 and 9-15.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 2017/0243545), Chung et al. (US 2016/0104419) and Gai et al. (US 10,885,845), all show a display device having a pixel driving circuit including first and second capacitors, data writing circuit, light emitting element, and compensation unit including a switch.



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687